Citation Nr: 1441501	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  11-21 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for benign prostatic hypertrophy of the prostate.

2.  Entitlement to service connection for dysuria, claimed as a bladder condition.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for blackouts, now claimed as seizures. 

4.  Entitlement to service connection for blackouts, now claimed as seizures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. E. Turner, II
INTRODUCTION

The Veteran had active service in the United States Marine Corps from August 1977 to June 1980.

This appeal comes before the Board of Veterans' Appeals (Board) from unfavorable service connection rating decisions of the RO in Louisville, Kentucky.  


FINDINGS OF FACT

1.  The Veteran was stationed at Camp Lejeune, North Carolina from November 1977 to May 1979.

2.  Drinking water at Camp Lejeune, North Carolina is known to have been contaminated during the period the Veteran was stationed at the base. 

3.  A prostate disorder is not related to service to include as secondary to exposure to contaminated water at Camp Lejeune, North Carolina.

4.  Dysuria is not related to service to include as secondary to exposure to contaminated water at Camp Lejeune, North Carolina.

5.  Evidence associated with the claims file after the denial in September 1980 is new evidence, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for the Veteran's claim for blackouts, now claimed as seizures.

6.  The Veteran does not currently have a seizure disorder and the Veteran's prior seizures are not related to service to include as secondary to exposure to contaminated water at Camp Lejeune, North Carolina.  



CONCLUSIONS OF LAW

1.  Benign prostatic hypertrophy of the prostate without urinary obstruction, was not incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  Dysuria, claimed as bladder condition, was not incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  The September 1980 RO rating decision which denied service connection for blackouts, claimed as seizures is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 

4.  New and material evidence has been received, and the claim of entitlement to service connection for blackouts, claimed as seizures is reopened.  38 U.S.C.A. § 5108 (West 2002); 3156(a) (2013).

5.  Blackouts, claimed as seizures, were not incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for benign prostatic hypertrophy of the prostate without urinary obstruction, and dysuria (claimed as bladder disorder), (see VA Form 9 dated November 10, 2010).  The Veteran contends that his benign prostatic hypertrophy of the prostate (BPH) and dysuria are directly related to service, or in the alternative, related as secondary to exposure to contaminated water at Marine Corps Base Camp Lejeune. (see Appellant Brief dated July 23, 2014).  The Veteran is also seeking to reopen a claim for service connection for seizures secondary to exposure to contaminated water at Camp Lejeune.  (see Appellant Brief and VA Form 9 dated August 4, 2011).  


New and Material

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2002).  However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2002).   If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.   Id.  See also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998). 

The Veteran's initial claim of entitlement to service connection for blackouts, now claimed as seizures, was denied by an RO rating decision dated June 1981.   The basis for the denial was that the condition was found to have pre-existed military service and the evidence failed to show aggravation.  The blackouts were shown to have been due to the Veteran's cerebral contusion that occurred in May 1975, which existed prior to service.  The Veteran did not appeal this decision; therefore, it became final.  38 U.S.C.A. §§ 7105 (West 2010); 38 C.F.R. § 20.1103 (2013).

The Veteran filed a claim to reopen in November 2010.  The evidence added to the record since the June 1981 rating decision includes an April 2011 VA examination and lay statements by the Veteran asserting that his prior seizure disorder could have been related to presumed contaminated water exposure while stationed at Marine Corps Base Camp Lejeune.  The Board finds that this evidence is both new and material.  Therefore, the claim is reopened.  

Specifically, the new evidence supports a new theory of entitlement for service connection for blackouts, now claimed as seizures, to include as secondary to his exposure to contaminated water that was not addressed at the time of the last final decision.  Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson 20 Vet. App. 307, 312-13 (2006).  As such, this evidence is both new and material under the Court's recent interpretation of 38 C.F.R. §  3.156(a).  Therefore, as noted above, the Board finds that evidence obtained, since the most recent final denial in June 1981, is both new and material evidence because the evidence was not previously of record and it addresses an unestablished theory of entitlement necessary to substantiate the Veteran's claim and the claim must therefore be reopened.

Separate theories in support of a claim for a particular benefit are not equivalent to separate claims and a final denial on one theory is a final denial on all theories. See Ashford v. Brown, 10 Vet. App. 120 (1997) (reliance upon a new etiological theory is insufficient to transform a claim which has been previously denied into a separate and distinct, or new, claim).
 
Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).  In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d) (2013).

Historically, United States Marine Corps Base Camp Lejeune, North Carolina, was established in 1941.  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the volatile organic compounds (VOCs) trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  The main source of TCE contamination was on-base industrial activities, while the main source of PCE was an off-base dry cleaning facility. Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  These water systems served housing, administrative, and recreational facilities, as well as the base hospital.  Department of the Navy estimates indicate that as many as 630,000 active duty personnel may have been exposed.  The contaminated wells supplying the water systems were identified and shut down by February 1985.  In 2008, the Navy sent an informational outreach letter to those individuals who could be identified as having served there between 1957 and 1987, as the Navy apparently felt that including individuals serving until 1987 would cover potential exposure from any residual contaminants present in the water beyond the well closings in 1985.

The National Academy of Sciences' National Research Council (NRC) published its Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects, in 2009.  This report included a review of studies addressing exposure to TCE, and Tetrachloroethylene or PCE, as well as a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure.  Fourteen disease conditions were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.  NRC uses the category "limited/suggestive evidence of an association" when the evidence is "limited by the inability to rule out chance and bias, including confounding, with confidence."  More specifically, the NRC "concluded that the epidemiological studies give some reason to be concerned that sufficiently high levels of the chemical may cause the disease, but the studies do not provide strong evidence that they actually do so."  While the NRC noted that animal testing showed adverse health effects of TCE and PCE, it also noted that the "highest levels of either TCE or PCE measured in the mixed-water samples at Camp Lejeune were much lower than the lowest dose that caused adverse effects in the most sensitive strains and species of laboratory animals.  The lower levels of exposure may be of some concern for effects on neurotoxicity and immunotoxicity, but further research is needed to evaluate the specific effects of TCE and PCE and whether they are relevant to humans."

Personnel records confirm that the Veteran served at Camp Lejeune.  Recent VBA Fast Letter No. 11-03 (Jan. 11, 2011) provides instructions for claims involving exposure to contaminated water during service at Camp Lejeune.  A subsequent Training Letter issued on April 27, 2011 discusses specific evidentiary development to be conducted in these water contaminate cases.  While this Training Letter also includes a list of diseases determined to be potentially associated with exposure to contaminated drinking water at Camp Lejeune, there are currently no "presumptive" diseases attributed to service at Camp Lejeune.  In any case both documents stipulate that appeals involving claims for service connection for specific disabilities asserted to be secondary to water contaminates at Camp Lejeune deserve special handling to ensure fairness and consistency in claims processing.  As a result, adjudication of these claims has been centralized at the Louisville, Kentucky, Regional Office with tracking measures initiated.

As stated above, fourteen diseases have been placed into the category of limited/suggestive evidence of an association with the contaminating water-supply system at Camp Lejeune.  These fourteen diseases are esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myleodisplasic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.  Even though BPH, dysuria, and seizures are not listed diseases, the Veteran may still establish service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed.Cir. 1994).  The Board notes that although Combee addresses presumptive diseases, the direct causation avenue is available to the Veteran here as an alternate means to service connection.  However, the Veteran's service treatment records are silent as to complaints, treatment, or diagnoses of any of the listed or claimed conditions.  The Veteran did report seizures to his private physician shortly after leaving service, first filing a claim for benefits for blackouts within a year of leaving service.  That claim was first denied September 25, 1980 as being the result of a pre-existing cerebral cortical contusion, and became final June 1981.  Additionally, the cerebral cortical contusion was not shown to have been aggravated by military service.  

In addition to service treatment records, private medical records, Social Security Administration records, and VA medical records, the Veteran provided abundant lay testimony concerning his BPH and dysuria in the form of personal statements and "buddy statements."  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include establishing a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).

BPH and Dysuria

Medical records from the Syracuse VAMC indicate the Veteran complained of frequent, painful urination and expressed worry over his prostate in October 2008.  Subsequently he was diagnosed with dysuria with elements of benign prostatic hypertrophy.  The BPH was suspected based on positive family history for prostate trouble.  In March 2009, the Veteran complained of "pain in [his] prostate" and complained of frequent daytime urination as well as nocturia.  A February 2010 cystoscopy revealed benign lesions in his bladder but was otherwise unremarkable.  The Veteran has current diagnoses of BPH and dysuria.

In the August 2010 Notice of Disagreement the Veteran stated that both his father and grandfather had enlarged prostates, although he distinguished his condition from theirs as his being diagnosed at a much younger age.  Additionally, the Veteran provided two "buddy statements" regarding how his painful and frequent urination affected his employability.  A February 2011 letter from M.L., the Veteran's employer of 23 years, noted the Veteran began missing work, taking frequent breaks, and was not responsive at work due to poor sleep.  A similar letter from co-worker D.F. noted the Veteran required frequent time consuming breaks to urinate, and was observed to be in discomfort following the urination breaks.  The Veteran himself provided several personal statements regarding his current difficulties with BPH and dysuria including detailed urination diaries and compelling descriptions of how the pain, discomfort, and frequent interruptions due to these medical conditions negatively affect his quality of life.

However, the Veteran's service treatment records contain no complaints, treatment, or diagnoses of BPH, dysuria, or any condition related to pelvic pain or frequent painful urination.  But, because the Veteran's medical conditions are claimed to be etiologically related to contaminated water exposure at Camp Lejeune, North Carolina, the Veteran was afforded VA medical examinations to specifically address his medical conditions and the relationship, if any, to contaminated water exposure at Camp Lejeune.  

In a July 2010 VA medical exam, the examiner was unable to provide an opinion as to the causal relationship between the BPH and dysuria.  The VA examiner stated "I cannot resolve the issue without mere speculation at this time ... the Veteran's bladder and prostate conditions are still in the process of direct diagnostic workup".  The VA examiner further stated that the Veteran was not known to have bladder or prostate cancer but was presumed to have been exposed to moderate to high levels of trichloroethylene.  

Several months later in an April 2011VA medical exam, the examiner noted he "had reviewed the provided appended information from the EPA, ASTDR, NRC, ACS/CAS".  He further noted "[he] found no current supportive evidence to indicate that the chemicals in question (TCE, PCE, Benzene, Vinyl chloride) are causative for benign hypertrophy of the prostate without urinary obstruction as related to [the Veteran's] current non-cancerous condition.  Therefore, the Veteran's current benign hypertrophy of the prostate without urinary obstruction is less likely as not (less than 50/50 probability) caused by or a result of the Veteran's exposure to contaminated water at Camp Lejeune."  In the same exam, the VA examiner similarly opined "[he] found no current supportive evidence to indicate that the chemicals in question (TCE, PCE, Benzene, Vinyl chloride) are causative for dysuria as related to [the Veteran's] current non-cancerous condition.  Therefore, the Veteran's current dysuria is less likely as not (less than 50/50 probability) caused by or a result of the Veteran's exposure to contaminated water at Camp Lejeune."

There is no question the Veteran currently suffers pain and discomfort related to diagnosed BPH and dysuria and he has provided detailed diary evidence of the frequent and numerous times day and night he must interrupt his activity to void.  The Veteran is fully competent to describe his pelvic pain and urinary discomfort and relate how he is adversely affected by those symptoms.  It is presumed that he was exposed to contaminated water while stationed at Marine Corps Base Camp Lejeune and he has a truly held belief that his current difficulties result from exposure to that contaminated water.  However, his belief as to the cause of his disorders in this case is outside the bounds of lay evidence he is competent to provide.  See Kahana v.Shinseki, 24 Vet App. 428 (2011).  Therefore, his opinion as to the etiology of his disorders does not carry as much weight as the VA examiner's medical opinion opposing the nexus between his current disability and the contaminated water exposure. 

Blackouts

In contrast to his BPH and dysuria, the Veteran does not have a current diagnosis of seizures.  As stated above, In order to establish service connection for a claimed disorder, the Veteran must have a present disability.  See Shedden, at 1167.  The term, "disability", as contemplated by the VA regulations, means "impairment in earning capacity resulting from such diseases and injuries and their residual conditions...." 38 C.F.R. § 4.1 (1990).  This definition comports with the everyday understanding of the term, "disability," which is defined in Webster's Ninth New Collegiate Dictionary 359 (9th ed. 1990), as an "inability to pursue an occupation because of physical or mental impairment."  See Hunt v. Derwinski, 1Vet App. 292, at 296.  In the August 2011 VA Form 9, the Veteran stated that he "believe[d] [his] seizures were a result of aggravation from chemicals in Camp Lejeune water".  The Veteran noted further that he had not had a seizure in a number of years and they do not affect his employment.  There is no indication that the Veteran currently takes medication for seizures and the evidence does not indicate a current diagnosis of seizures or a seizure related condition.  The Veteran's last seizure was in 1992, which is prior to the current claim for seizures.  See McClain v. Nicholson, 21 Vet App. 319 (2007). 

Although the Veteran does not have a current seizure disability, it bears noting he was provisionally diagnosed with seizures in July 1980, approximately 2 weeks after leaving the Marine Corps.  Dr. R.N. remarked that "his neurologic examination today seems to be completely within normal limits ... this seems like a very possible case of posttraumatic epilepsy."  As noted above, the Veteran suffered a serious head injury prior to joining the Marine Corps and this injury is documented in his entrance examination and in an additional supplementary examination.  

In a lay statement, the Veteran contends that he experienced a seizure during sleep while in service leading to a right shoulder dislocation.  In a May 2011 statement, he contends he "experienced the very first seizure of my life" in 1978.  He never sought medical treatment for this possible seizure, or any seizure while in service.

The Veteran experienced possible seizure-like events in February 1979 and August 1980.  In the February 1979 event, the Veteran was found by his parents in bed, sweating, with saliva around his mouth, and with a dislocated right shoulder. This occurred while the Veteran was at home on leave.  There is no mention of this event in his service treatment records.  Post-service VA medical records from December 1980 noted the Veteran had a seizure disorder, probably posttraumatic in origin.  

As previously mentioned, the Veteran's service treatment records are silent as to any complaint, treatment, or diagnosis of seizures, although his post-service records indicate seizures related to pre-service injury.  However, as with his BPH and dysuria, because the Veteran's medical conditions are claimed to be etiologically related to contaminated water exposure at Camp Lejeune, North Carolina, the Veteran was afforded a VA medical examination to specifically address his medical conditions and the relationship, if any, to contaminated water exposure at Camp Lejeune.  

In the April 2011 VA medical exam, the examiner noted he "had reviewed the provided appended information from the EPA, ASTDR, NRC, ACS/CAS."  He further noted "[he] found no current supportive evidence to indicate that the chemicals in question (TCE, PCE, Benzene, Vinyl chloride) are causative for his history of prior seizures.  NOTE: the Veteran's records document a diagnosis of posttraumatic seizure condition, which was related to his pre-military Traumatic Brain Injury condition.  Therefore, the veteran's current seizure condition (with his last seizure being in the early 1990's) is less likely as not (less than 50/50 probability) caused by or a result of the Veteran's exposure to contaminated water at Camp Lejeune."    

Although the April 2011 VA medical opinion is opposed by the Veteran's contention that contaminated drinking water at Camp Lejeune caused his seizures over 20 years ago, the fact remains that the Veteran does not currently have seizures, is not being treated for seizures, and does not take anti-seizure medication.  Additionally, the record supports a finding that the Veteran's seizures were related to his head injury prior to service and not contaminated water at Camp Lejeune, North Carolina.

The Board concludes that service connection for benign prostatic hypertrophy, dysuria, and seizures is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Veterans Claims Assistance Act of 2000

The Board finds that the RO has provided notice that is compliant with the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In addition to notice that was provided with respect to the service-connection claim, a notice letter dated April 15, 2013, and Supplemental Statement of the Case dated May 23, 2013, was also provided to address the appealed rating.  

In addition, the RO has obtained pertinent medical records including the Veteran's service treatment records, private medical records, records from the Social Security Administration and VA treatment records. 

The RO has also obtained a thorough medical examination.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the examination).


ORDER

Service connection for benign prostatic hypertrophy of the prostate without urinary obstruction is denied.

Service connection for dysuria, claimed as a bladder condition, is denied.

New and material evidence having been received, the claim of entitlement to service connection for blackouts, now claimed as seizures is reopened, and to that extent, granted.

Service connection for blackouts, now claimed as seizures, is denied.




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


